Title: Notes on a Cabinet Meeting, 6 July 1808
From: Jefferson, Thomas
To: 


                  
                     
                        
                     
                  
                  July 6. 08. Present the 4. Secretaries and Atty Genl. 1. England revokes her orders of Nov. & Jan. shall we suspend the embargo as to her laws? answ. unanimously, we shall. 2. if she revokes the ord. of Nov. alone? answ. we shall suspend, the Atty. genl. alone dissenting. 3. if she revokes the ord. of Nov. as to our own produce only? answ. unan. not to suspend, but in that case to call Congress at an earlier day? if France repeals her Berlin & Milan decrees, and restores the property sequestered shall we suspend the embargo laws as to her? answ. call Congress, and declare the embargo laws as to France suspended in 14. days. mr Madison is strongly opposed to this latter part, the suspension, because it lets our vessels fall into the hands of England & so predetermines the question of war. if the embargo is suspended as to one of the powers, it must be so as to the whole world except the other power and all other nations having similar decrees or orders existing against us.
               